Case 3:21-mj-03006-TJB Document5 Filed 01/22/21 Page 1 of 1 PagelD: 22

CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)

 

1. CIR/DIST./ DIV. CODE

 

2, PERSON REPRESENTED
PATRICIA TODISCO

YOUCHER NUMBER

 

 

3._ MAG, DKT./DEF. NUMBER
21-3006-2 (TIB)

4. DIST, DKT./DEF, NUMBER

5, APPEALS DKT./DEF. NUMBER 6, OTHER DKT. NUMBER

 

7. IN CASE/MATTER OF (Case Name)

 

8, PAYMENT CATEGORY

9. TYPE PERSON REPRESENTED 10, REPRESENTATION TYPE

O Felony CT) Petty Offense M Adult Defendant O Appellant (See Instructions)
USA V. SUAREZ If Misdemeanor CO] Other O Juvenile Defendant OO Appellee cc
: C Appeal O)_ Other

 

 

11, OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) [f more than one offense, list (up to five) major offenses charged, according to severity of offense, -

18:1752(a) Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority

 

AND MAILING ADDRESS

Timothy Anderson, Esq.

225 Broad Street, Third Floor
Red Bank, NJ 07701
732-212-2812

Telephone Number :

12, ATTORNEY’S NAME (First Name, M.1., Last Name, including any suffix),

13, COURT ORDER

Gf O Appointing Counsel

OC F Subs For Federal Defender
© P Subs For Panel Attorney

OC Co-Counsel
C1 R Subs For Retained Attorney
C1 Y Standby Counsel

Prior Attorney’s
Appointment Dates:
[W Because the above-named person represented has testified under oath or has otherwise
satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does

 

 

not wish to waive counsel, and because the interests of justice so require, the attorney whose

 

14, NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)

name appears in Ite;

2 is appointed to represent this in this case, OR
structions)
Or 1 Grrr (Ahan OVE IA,

ludge or By Ordby of the Court

  
 

 

Signature of Presidi

1/22/2021

Date of Order Nunc Pro Tune Date
Repayment or partial repayment ordered from the person represented for this service at time

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

representation? O YES O NO

Have you previously applied to the court for compensation and/or reimbursement for this case?
Other than from the Court, have you, or to your knowledge has anyone else, received payment (conipensation or anything of value) from any other source in connection with this

If yes, give details on additional sheets.

I swear or affirm the truth or correctness of the above statements,

appointment, O YES 4 NO
_CLAIM FOR SERVICES AND EXPENSES a FOR COURT USEONLY
TOTAL MATH/TECH. MATH/TECH,
CATEGORIES (Attach itentization of services with dates) chanep AMOUNT ADJUSTED ADJUSTED . ew
CLAIMED HOURS AMOUNT
—— _ _
15, |. Arraignment and/or Plea 0.00 = 0,00
b, Bail and Detention Hearings = =0,00 0,00.
c. Motion Hearings 0,00 =0,00
2 d. Trial 0.00. 0.00.
Ble. Sentencing Hearings a - 0.00"
8 ig iB 0.00 = 00.
a f, Revocation Hearings 0 0.00:
g. Appeals Court 0.00 9.00
h. Other (Specify on additional sheets) 0.00 0.00
(RATE PER HOUR=$ )__TOTALS: 0.00 0,00 9.00
16. |a. Interviews and Conferences |. 0,00.
+: | b_ Obtaining and reviewing records : -0.00
& c. Legal research and brief writing 9.00
‘x | d._ Travel time 0.00.
é ce. Investigative and other work (Specify on additional sheets) 0.00
(RATE PER HOUR = § ) TOTALS: 0.00 0.00 0.00
17, _] Travel Expenses (lodging, parking, meals, mileage, etc.)
18. | Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED): 0.00 : 0.00
19, CERTIFICATION OF ATTORNEY/PA YEE FOR THE PERIOD OF SERVICE 20, APPOINTMENT TERMINATION DATE 21. CASE DISPOSITION
IF OTHER THAN CASE COMPLETION
FROM: TO:
22, CLAIM STATUS O Final Payment O Interim Payment Number O Supplemental Payment

O YES O NO Ifyes, were you paid? O YES ONO

Date

 

 

 

Signature of Attorney

  

APPROVED FOR PAYMENT — COURT USE ONLY

 

 

IN COURT COMP,

 

 

 

 

 

in excess of the statutory threshold amount.

 

23, 24, OUT OF COURT COMP. | 25, TRAVEL EXPENSES 26. OTHER EXPENSES 27, TOTAL AMT. APPR/CERT.
$0.00

28, SIGNATURE OF THE PRESIDING JUDGE DATE 28a, JUDGE CODE

29, IN COURT COMP, 30. OUT OF COURT COMP. | 31. TRAVEL EXPENSES 32, OTHER EXPENSES 33. TOTAL AMT, APPROVED
$0.00

34, SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved | DATE 34a, JUDGE CODE

E |

ees

 

 

 

JAN 22 2021

AT 8:30 kg
C') Coabhe

 
